Citation Nr: 1646823	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  03-26 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a higher initial rating for degenerative disc disease of the thoracolumbar spine, rated as 10 percent disabling prior August 25, 2015 and 20 percent disabling thereafter. 

2.  Entitlement to restoration of a 10 percent rating for bilateral hearing loss from July 1, 2016.  

3.  Entitlement to a rating in excess of 10 percent for tinnitus.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected degenerative disc disease of the thoracolumbar spine. 

5.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law



ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1972 to March 1975, from February 1979 to March 1982, from September 1984 to January 1987, and from September 1990 to June 1991. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from April 2009 and May 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
 
In October 2011, the Board, in pertinent part, remanded the claim for an increased rating for degenerative disc disease of the thoracolumbar spine.  Upon return, the Board denied the claim in a February 2013 decision.  The appellant appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an April 2014 memorandum decision the Court vacated and remanded the February 2013 decision as it pertained to the claim for an initial rating in excess of 10 percent for the low back disability.  The case returned to the Board and in October 2015 the claims for an initial rating and service connection for peripheral neuropathy were both remanded for further development by the originating agency.  The case has now returned to the Board for additional appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Board sincerely regrets any additional delay in the final disposition of this case, but finds that a remand is necessary to comply with VA's duty to assist the Veteran in developing evidence to support his claim.  

With respect to the service-connected degenerative disc disease, the Board finds that a new examination is necessary to ensure compliance with the Court's recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if appropriate, with range of motion measurements of an opposite undamaged joint. The Board has reviewed the most recent August 2015 VA examination report and concludes that it does not meet the specifications of Correia.  The examination contains range of motion testing for what is presumably active motion, but not in passive motion, weight-bearing, and nonweight-bearing.  An additional examination is thus necessary under 38 C.F.R. § 3.159 (c)(4) to ensure compliance with the Court's recent decision in Correia.

Regarding the claim for service connection for peripheral neuropathy, the record contains medical opinions from three different VA examiners dated in May 2012, March 2013, March 2014, May 2014, December 2014, January 2016, and February 2016.  The Board previously found that some of these medical opinions do not include an adequate rationale.  The VA examiners, while all agreeing that the Veteran's diagnosed peripheral neuropathy of the lower extremities is primarily due to uncontrolled diabetes mellitus, also indicate the Veteran may have some neurological impairment of the legs due to the service-connected low back condition.  In addition, the record also contains evidence that the Veteran's peripheral neuropathy may aggravate any existing impairment related to the low back disability.  The Board finds that further development is necessary to determine the nature and etiology of the Veteran's neurological impairment of the legs, to include performing a nerve conduction study and then obtaining another VA medical opinion. 

The claim for entitlement to TDIU is also inextricably intertwined with the increased rating and service connection claims the Board is remanding; therefore, a decision cannot be rendered on the TDIU claim at this time and it is also remanded.  

Finally, a remand is required with respect to the claims for entitlement to restoration of a 10 percent rating for bilateral hearing loss from July 1, 2016 and entitlement to a rating in excess of 10 percent for tinnitus.  In April 2016, the Veteran disagreed with December 2015 and February 2016 rating decisions from the RO continuing a 10 percent rating for tinnitus and reducing his bilateral hearing loss to a noncompensable evaluation effective July 1, 2016.  He has not been provided a statement of the case (SOC) in response to the disagreement and a remand is therefore necessary to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC addressing the claims of entitlement to restoration of a 10 percent rating for bilateral hearing loss from July 1, 2016 and entitlement to a rating in excess of 10 percent for tinnitus.  

2.  Schedule the Veteran for a nerve conduction study (NCS) and/or electromyogram (EMG) to determine the nature of the neurological impairment of his lower extremities. Provide the Veteran proper notice of the time and place of the test(s).  

If the neurological test(s) must be ordered in conjunction with a VA examination, they may be performed as part of the thoracolumbar examination described below. 

3.  Then, provide the claims file to a VA neurologist to provide a medical opinion regarding the nature and etiology of the Veteran's neurological impairment of the bilateral lower extremities.  After reviewing the complete claims file, including any NCS or EMG reports, the VA neurologist should determine the following:

a)  Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's service-connected degenerative disc disease of the thoracolumbar spine has resulted in any neurological impairment of the lower extremities; and,
	
b)  If the Veteran's neurological impairment of the lower extremities is not caused by the service-connected low back disability, state whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any currently present peripheral neuropathy of the lower extremities is aggravated beyond its natural progression due to the low back disability.

The record contains seven VA medical opinions addressing these questions, but none are appropriately responsive.  The VA examiners are all in agreement that the primary cause of the Veteran's neurological impairment of the lower extremities is nonservice-connected diabetes; however, medical opinions issued in March 2014, December 2014, and January 2016 indicate that the Veteran may manifest some amount of neurological impairment due to thoracolumbar disc disease.  The medical opinions also indicate that the claimed peripheral neuropathy is aggravated by the service-connected low back disability.  

4.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected thoracolumbar spine disability.  The claims file must be made available to and reviewed by the examiner.

The examination must include range of motion studies of the thoracolumbar spine.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  The thoracolumbar spine must be tested for pain on both active and passive range of motion with weight bearing and nonweight bearing.  See Correia v. McDonald, supra.

The examiner should further address whether there is ankylosis of the thoracolumbar spine.  The examiner should discuss whether the Veteran's disabilities have resulted in doctor-prescribed bed rest; if so, the examiner should address the frequency and duration of such bed rest in the past 12 months.

The examiner should also identify any evidence of neurological disorders, including neurological impairment in the lower extremities due to the service-connected disability.  Any sensory or motor impairment in the extremities due to service-connected disabilities should be identified.  The examiner should provide an opinion with respect to any symptoms due to nerve root impingement as to whether they are mild, moderate, moderately severe, or severe.  

The complete bases for all medical opinions must be provided.

5.  Review the medical reports to ensure they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures, to include obtaining additional medical opinions. 

6.  Once the above actions are complete, readjudicate the issues on appeal, to include the claim for entitlement to TDIU.  If the Veteran does not meet the schedular criteria for a grant of TDIU, determine whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 4.16(b).

7.  If any benefit remains denied, provide the Veteran and his representative a supplemental statement of the case (SSOC).  Then return the appeal to the Board, if appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




